Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-11, 13-20 are currently pending.  Claims 1, 13, 18-19 stand amended.  Claim 12 stands cancelled.
Priority
The instant application, United States Application Serial No. 16/896758, filed 6/9/2020, 2018 claims priority as follows:

    PNG
    media_image1.png
    142
    426
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
In view of the approved terminal disclaimers over US10683248, US9957210, and US9162948, the three double patenting rejections of record are withdrawn.
Applicant amended the independent claims by bringing in the limitations of a claim that was only rejected under a double patenting rejection.  
The 103 rejection over independent claims 1-11, 15-18 are withdrawn.
Claim 13 was previously rejected solely under a double patenting rejection and therefore claims 13 and dependent claims 14 are in condition for allowance.
With respect to claim 19, the rejection of record is maintained because the amendment 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Knunyants et al ("the Knunyants article", made of record on the IDS) in view of US-6329559, US-6369284, US-5315048, and US-20050245773.
In this case, the Knunyants article teaches the process in the scheme below:

    PNG
    media_image2.png
    305
    590
    media_image2.png
    Greyscale
	Further, the Knunyants article teaches hydrogenation, and dehydrofluorination of the compounds claimed in instant claim 1.  The Knunyants article teaches an alkali base potassium.
The Knuyants article teaches distillation of steps in the experimental section, however additional references are brought forward to show that each intermediate is known to undergo distillation.  The Knuyants article teaches that dehydrofluorination can take place in aqueous KOH thus a known solvent for dehydroflourination comprises water (see experimental section).
The Knunyants article fails to teach purification of all steps.
However, in this case, the additional references teach that purification using distillation is known for each intermediate.
  In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong D of KSR applies – applying a known technique a distillation to improve the quality of the starting material. Distillation is a common technique for purification.  For example distillation of each component is known:   236ea – ‘559, 1225ye – ‘284, 245eb – ‘048, 1234yf – ‘773.  Thus, each of these intermediates is known to undergo a distillation which is a purification technique.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
With respect to purification generally, according to MPEP 2144.04:
	Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are unobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. 
Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art 
	In this case each material is still a liquid and has the same utility. Distillation is a common technique to purify liquids thus it would be obvious to purify liquids by distillation.
With respect to a continuous process, the claims of the ‘210 patent fail to explicitly teach continuous.
	However, according to MPEP 2144.04:
	In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
With respect reagent concentrations time and temperature, these variables are result effective variables because changing each variable changes the rate of the reaction, or the conversion of the reaction.
Thus, it would have been prima facie obvious to optimize reagent concentrations absent a unexpected result (see MPEP 2144.05 incorporated by reference herein).
In addition, Knuyants teaches an aluminum support, and nickel and palladium catalyst.

As discussed above, with respect to instant claim 19, Kunyants teaches overlapping temperature ranges in the experimental section of steps (a) and (c). 
Claim Objection
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusions
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622